Citation Nr: 0627181	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left knee disorder 
claimed as arthritis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 to February 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for a left 
knee disorder claimed as arthritis.   

In his VA Form 9 (Appeal to the Board of Veterans' Appeals) 
in February 2002, the veteran appears to raise a claim for 
arthritis of joints other than the left knee.   He claims 
that this arthritis is related to service.   In a November 
2003 remand, the Board referred the matter to the RO for 
development and adjudication.  The veteran's claim for 
service connection for arthritis of multiple joints has not 
yet been adjudicated.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
current left knee disorder and the veteran's active service.

2.  Arthritis of the left knee did not manifest to a 
compensable degree within one year of the veteran's service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

Service connection for a left knee disorder was denied by 
rating decision dated July 2001.  The Board remanded this 
case for additional VCAA development in November 2003.  In a 
letter dated in December 2004, the RO notified the veteran of 
the evidentiary requirements of a service connection claim.  
The December 2004 letter also described what evidence VA 
would be responsible for obtaining and what evidence VA would 
attempt to secure on the veteran's behalf.  This letter 
requested that the veteran identify any records relevant to 
the claim and that he provide any relevant evidence in his 
possession.   The veteran was informed that he was ultimately 
responsible for ensuring the receipt of any evidence not in 
the possession of the federal government. 

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Statement of the Case (SOC) was provided 
to the veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
service connection claim, and to respond to VA notices.   The 
Board therefore finds that the failure to comply with timing 
requirements was harmless error. 

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The RO secured the veteran's 
service medical records, private records, and VA outpatient 
records.  The veteran has been afforded a VA examination, 
during which an opinion regarding the etiology of his left 
knee disorder was obtained.  The veteran has not since 
identified any relevant outstanding records that are 
pertinent to his claim or disputed the adequacy of the VA 
examination.  Accordingly, the Board finds that the duty to 
assist has been satisfied. 

II.  Analysis of Claim

The veteran seeks service connection for a left knee disorder 
claimed as arthritis.  He contends that his current left knee 
disorder, diagnosed as arthritis, is related to left knee 
pain he experienced during service.  

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active service from March 1976 to February 
1983.  Service medical records show that a left knee 
condition was not noted during February 1976 enlistment 
examination.  These records reflect that the veteran sought 
emergency treatment for knee pain in April 1977.  The records 
state a complaint of "knee pain" and difficulty walking but 
do not specify whether the complaint involved one or both 
knees.  The records reflect that the veteran did not recall a 
recent knee injury.  An examination revealed no swelling or 
bruising and stable ligamentation, and an x-ray of the left 
knee showed no significant abnormality.  A report of medical 
history from the veteran's February 1983 separation 
examination shows that the veteran reported a history of knee 
pain, arthritis and joints swelling, as well as a history of 
problems with a "trick" or locked knee.   He reported that 
he had left knee pain that was made worse by cold weather.  
The examination report shows that he was diagnosed with 
tendonitis of the left knee.  In summary, while the service 
medical records reveal complaints of left knee pain, there is 
no record that arthritis was diagnosed during service.  
  
Following service, there is no record of a diagnosis of 
arthritis within one year of separation from service.   Post-
service medical records include private medical records, 
dated from 1996 to 2000 and reports of two VA examinations.  
Private medical records dated in 1996 reflect a diagnosis of 
arthritis in all joints, of unclear etiology.   Private 
medical records dated in March 2000 reveal that the veteran 
complained of left knee pain and swelling and was diagnosed 
with osteoarthritis of the left knee.  None of these private 
medical records relate the veteran's left knee condition to 
service.  

The veteran had VA examinations in January 2005 and May 2006.  
The Board notes that the January 2005 examination was 
remanded because the VA examiner did not address the 
veteran's in-service complaints of left knee pain.  However, 
in pertinent part, the January 2005 examination showed that 
the veteran reported flare-ups of pain in the left knee 
occurring approximately once per month.  The veteran had a 
normal range of motion in the knee, and there was no evidence 
of swelling, effusion or synovial thickening in either knee.  
The veteran was diagnosed with mild  osteoarthritis of both 
knees.  

At the May 2006 VA examination,  the veteran reported that he 
had instability of the left knee, occurring approximately 
once every three months.  His complaints included flare-ups 
of pain associated with cold weather.  He reported taking 
pain relievers occasionally for this pain.  The veteran also 
reported occasionally limiting his activities due to his knee 
pain.  Upon examination, the VA physician observed that the 
knee was normal in external appearance, with no tenderness or 
swelling around the patella.  There was no tenderness or 
swelling in the medial or lateral aspect of the knee and no 
tenderness or swelling in the posterior aspect.  The veteran 
had flexion of the knee of 140 degrees.  Repeat flexion and 
extension produced no pain or discomfort.  Lateral and medial 
stress on the knee showed no laxity of the lateral or medical 
collateral l ligaments.  The veteran had negative anterior 
and posterior drawer sign, indicating intact anterior and 
posterior cruciate ligaments.  X-rays revealed minor patellar 
spurring from arthritic conditions of the patella.  The joint 
space was noted to be preserved with no fracture, 
dislocation, effusion or erosion.  The VA examiner diagnosed 
minor arthritic changes of the knee due to aging.  The 
examiner opined that the veteran's current left  knee 
condition is not related to active duty service.  

The Board has reviewed the evidence, including service 
medical records and VA and private treatment records and 
concludes that the preponderance of the evidence is against 
the claim for service connection for a left knee disorder 
claimed as arthritis.  The veteran contends that his left 
knee arthritis was caused by exposure to cold temperatures 
during service.  While the Board has taken note of this 
argument, the veteran's own assertion is not sufficient to 
provide a nexus to service.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   There is no 
competent medical evidence supporting the finding that the 
veteran's  left knee arthritis is related to active service, 
and there is competent medical evidence that left knee 
arthritis is not related to active service.  


ORDER

Service connection for left knee disorder is denied.


__________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


